NIX, Presiding Judge.
This is an original application by Roger ■C. Myers for a Writ of Mandamus against Ollie Fite, Court Clerk, Comanche County Superior Court, Comanche County, Oklahoma, ordering a case-made in Case #C-1189 in said court, wherein this petitioner was convicted of the crime of Second Degree Burglary, a Second and Subsequent Offense, and on October 25, 1962, was sentenced to 10 years in Oklahoma State Penitentiary at McAlester, Oklahoma.
The petitioner seeks said case-made for the alleged sole and only purpose of filing a petition for Writ of Habeas Corpus in this Court.
Since Habeas Corpus goes only on the matter of jurisdiction, a case-made is not necessary. A certified or photostatic copy of the information, and the judgment and sentence is all that is necessary in order to file a petition for Writ of Habeas Corpus, since inquiry by the Court of Criminal Appeals in Habeas Corpus is limited to the questions of whether the Court in which the prisoner was convicted had jurisdiction of the person of the defendant, and of the crime charged, and whether the court had jurisdiction to render the particular judgment. See Goforth v. Raines, Okl.Cr., 361 P.2d 304; Jackson v. Raines, 355 P.2d 1013.
The Petition herein fails to state facts warranting this Court to grant the relief prayed for. The Application for Writ of Mandamus is hereby denied.
BRETT and BUSSEY, JJ., concur.